Citation Nr: 0706619	
Decision Date: 03/07/07    Archive Date: 03/13/07

DOCKET NO.  04-28 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to nonservice-connected death pension 
benefits.

3.  Entitlement to accrued benefits.  


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The appellant is the spouse of a deceased veteran whose 
active duty service consisted of the following: the veteran 
was missing from August 1, 1944 to March 7, 1945, his status 
under the Missing Persons Act was terminated on March 7, 
1945, and he had Recognized Guerilla Service from March 8, 
1945 to September 28, 1945.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2004 decision by a Regional Office (RO) 
of the Department of Veterans Affairs (VA).  


FINDINGS OF FACT

1.  The veteran died in October 1993, the causes of death 
listed on his death certificate were the following:  the 
immediate cause was cardio-respiratory arrest, the antecedent 
cause was bronchogenic cancer with liver and bronchogenic 
metastasis status post cerebrovascular accident, thrombosis 
with (R) hemoplegia, and other significant condition 
contributing to death was pneumonia aspiration.  

2.  Respiratory, cerebrovascular, liver disorders, thrombosis 
and pneumonia were not manifested during the veteran's period 
of active duty service or within one year of his discharge 
from service, nor are these disorders otherwise related to 
such service.

3.  At the time of his death, service connection was not in 
effect for any disabilities.  

4.  The veteran's active duty service consisted of the 
following:  he was missing from August 1, 1944 to March 7, 
1945, his status under the Missing Persons Act was terminated 
on March 7, 1945, and he had Recognized Guerilla Service from 
March 8, 1945 to September 28, 1945.  

5.  The appellant filed her claim for accrued benefits in 
April 2003.


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to by, a disability incurred in or 
aggravated by his active duty service.  38 U.S.C.A. §§ 1310, 
5107 (West 2002); 38 C.F.R. § 3.312 (2006).

2.  The criteria for entitlement to VA death pension benefits 
have not been met.  38 U.S.C.A. §§ 101, 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.2, 3.7, 3.40 (2006).

3.  The criteria for entitlement to accrued benefits have not 
been met.  
38 U.S.C.A § 5121 (West 2002); 38 C.F.R. § 3.1000 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000), is codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002).  This legislation provides, among other 
things, for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
intended effect of the regulations is to establish clear 
guidelines consistent with the intent of Congress regarding 
the timing and the scope of assistance VA will provide to a 
claimant who files a substantially complete application for 
VA benefits, or who attempts to reopen a previously denied 
claim.  

After reviewing the claims folder, the claimant has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to service connection for 
the cause of the veteran's death.  The discussions in the 
April 2003 VCAA letter have informed the claimant of the 
information and evidence necessary to warrant entitlement to 
the benefit sought.  Moreover, in the April 2003 VCAA letter, 
the appellant was advised of the types of evidence VA would 
assist her in obtaining as well as her own responsibilities 
with regard to identifying relevant evidence.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 
Vet. App. 370 (2002).  

The Board also notes that the April 2003 VCAA letter notified 
the appellant of the need to submit any pertinent evidence in 
the appellant's possession.  In this regard, the appellant 
was repeatedly advised to identify any source of evidence and 
that VA would assist in requesting such evidence.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have and that the 
requirements of 38 C.F.R. § 3.159(b)(1) have been met.  

The Board is mindful that the VCAA letter did not advise the 
appellant of the evidence necessary to substantiate the 
appellant's claims for death pension and accrued benefits.  
Nevertheless, this could be construed as harmless error as 
the criteria to substantiate these claims was provided in the 
April 2004 statement of the case.  Furthermore, Congress, in 
enacting the statute, noted the importance of balancing the 
duty to assist with "the futility of requiring VA to develop 
claims where there is no reasonable possibility that the 
assistance would substantiate the claim."  Mason v. 
Principi, 16 Vet. App. 129, 132 (2002) (quoting 146 CONG. 
REC. S9212 (daily ed. Sept. 25, 2000) (statement of Sen. 
Rockefeller)).  When the law and not the evidence is 
dispositive of the claim, the VCAA is not applicable.  See 
Mason, 16 Vet. App. at 132 (VCAA not applicable to a claim 
for nonservice-connected pension when the claimant did not 
serve on active duty during a period of war); Smith (Claudus) 
v. Gober, 14 Vet. App. 227 (2000) (VCAA did not affect a 
federal statute that prohibited payment of interest on past 
due benefits), aff'd, 28 F.3d 1384 (Fed. Cir. 2002).  As the 
law is dispositive as to death pension benefits and when an 
appellant can file a claim for accrued benefits, VCAA is not 
applicable.  

The United States Court of Appeals for Veteran Claims' 
decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
held, in part, that a VCAA notice as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim for VA benefits.  In this case, the RO provided VCAA 
notice to the veteran in April 2003, which was prior to the 
January 2004 decision on appeal.  Accordingly, the 
requirements the Court set out in Pelegrini have been 
satisfied.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Regardless of whether the appellant was provided notice of 
the types of evidence necessary to establish disability 
ratings or effective dates, the Board finds no prejudice to 
the appellant in proceeding with the issuance of a final 
decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993) 
(where the Board addresses a question that has not been 
addressed by the agency of original jurisdiction, the Board 
must consider whether the appellant has been prejudiced 
thereby).  Since the Board concludes below that the evidence 
is against the appellant's claims, any questions as to the 
appropriate disability ratings and effective dates to be 
assigned are rendered moot. 

Analysis

Cause of death

The appellant is claiming entitlement to service connection 
for the cause of the veteran's death.  38 U.S.C.A. § 1310.  
The cause of a veteran's death will be considered to be due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  This 
question will be resolved by the use of sound judgment, 
without recourse to speculation, after a careful analysis has 
been made of all the facts and circumstances surrounding the 
death of the veteran, including, particularly, autopsy 
reports.  38 C.F.R. § 3.312(a).  For a service-connected 
disability to be considered the principal or primary cause of 
death, it must singly, or with some other condition, be the 
immediate or underlying cause, or be etiologically related 
thereto.  38 C.F.R. § 3.312(b).  In determining whether a 
service-connected disability contributed to death, it must be 
shown that it contributed substantially or materially; that 
it combined to cause death; that it aided or lent assistance 
to the production of death.  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown that there was a causal connection.  38 C.F.R. 
§ 3.312(c)(1).

In the present case, the causes of the veteran's death were 
reported on the death certificate to be the following: the 
immediate cause was cardio-respiratory arrest, the antecedent 
cause was bronchogenic cancer with liver and bronchogenic 
metastasis status post cerebrovascular accident, thrombosis 
with (R) hemoplegia, and other significant condition 
contributing to death was pneumonia aspiration.  The Board 
first considers whether any of these disorders were related 
to the veteran's service.  

Applicable law provides that service connection will be 
granted for disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  However, that an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  Additionally, for veterans who have 
served 90 days or more of active service during a war period 
or after December 31, 1946, certain chronic disabilities are 
presumed to have been incurred in service if manifest to a 
compensable degree within one year of discharge from service.  
38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  
Service connection may also be granted for any injury or 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease or injury was incurred in service.  38 C.F.R. § 
3.303(d).

A review of the record indicates that the veteran during his 
lifetime was not granted service connection for any 
disabilities.  On his July 1947 Affidavit for Philippine Army 
Personnel the veteran indicated that he was treated for a 
wound on his left foot.  The National Personnel Records 
Center (NPRC) in March 1993 certified that the veteran's 
physical examinations or clinical records were not on file.  
In November 2003 a letter from the private hospital where the 
veteran died, indicated that his records were not available.  

A review of available evidence is devoid of any records 
showing that the veteran was treated for his causes of death 
during service, within the first post-service year or anytime 
after service.  There is simply no continuity of pertinent 
symptomatology to relate the causes of his death to his 
military service.  In reaching this determination, the Board 
is unable to find such a state of approximate balance of the 
positive evidence to otherwise warrant a favorable decision. 
38 U.S.C.A. § 5107(b).

Nonservice-connected death pension benefits

Appellant seeks VA death pension benefits based on her 
deceased husband's military service.  According to the 
record, appellant's spouse died in October 1993.  In order to 
qualify for the death benefits she seeks, appellant must 
establish that her deceased husband had qualifying service.  
For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) the evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).  The Court has held that the Secretary has 
lawfully promulgated regulations making service department 
findings "binding on the VA for purposes of establishing 
service in the U.S. Armed Forces."  Duro v. Derwinski, 2 
Vet. App. 530, 532 (1992).  Active service will be the period 
certified by the service department.  38 C.F.R. § 3.41.

Service as a Philippine Scout is included for pension, 
compensation, dependency and indemnity compensation and 
burial allowances, except for those inducted between October 
6, 1945, and June 30, 1947, inclusive, which are included for 
compensation benefits, but not for pension benefits.  Service 
in the Commonwealth Army of the Philippines from and after 
the dates and hours when called into service of the Armed 
Forces of the United States by orders issued from time to 
time by the General Officer, U.S. Army, pursuant to the 
Military Order of the President of the United States dated 
July 26, 1941, is included for compensation benefits, but not 
for pension benefits.  Service department certified 
recognized guerrilla service, and unrecognized guerrilla 
service under a recognized commissioned officer (only if the 
person was a former member of the United States Armed Forces 
(including the Philippine Scouts), or the Commonwealth Army, 
prior to July 1, 1946) is included for compensation benefits, 
but not pension or burial benefits.  38 U.S.C.A. § 107; 38 
C.F.R. §§ 3.7, 3.40(b) and (c).  

In March 1993 the NPRC provided a copy of the veteran's DARP 
Form 632 regarding additional information which showed the 
veteran's active duty service consisted of the following: the 
veteran was missing from August 1, 1944 to March 7, 1945, his 
status under the Missing Persons Act was terminated on March 
7, 1945, and he had Recognized Guerilla Service from March 8, 
1945 to September 28, 1945.  There appears to be no dispute 
involving the veteran's dates of service.  Based upon the law 
summarized above, the records from NPRC do not show 
recognized service so as to confer eligibility for VA pension 
benefits.  38 U.S.C.A. § 107; 38 C.F.R. §§ 3.7(p), 3.40(b) 
and (c).  

Accrued benefits  

Application for accrued benefits must be filed within one 
year after the date of death of a veteran. 38 C.F.R. § 
3.1000(c).  The death certificate of record shows that the 
appellant's spouse died in October 1993.  The record shows 
that the appellant filed her claim for accrued benefits in 
April 2003.  Thus, her application was submitted outside the 
permissible filing period provided by the regulations.  As 
such, her claim for accrued benefits cannot be granted.  The 
law is controlling as to this issue.


ORDER

The appeal is denied as to all 3 issues.  



____________________________________________
V. L. Jordan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


